Memorandum. Judgments dismissing the petitions affirmed, without costs. Apart from any other consideration which these appeals may suggest, the matters which gave rise to them have become moot, in substance, albeit not in form. On argument it was conceded, what was implicit anyway in the briefing, that the pending prosecutions would never be progressed. Moreover, the only reason assigned for not making motions to dismiss the indictments or to discontinue their prosecution was the existence of stays granted by this court. Those stays were vacated by oral decision in open court during the argument of the appeals. Nothing remains to deter a final resolution.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
In each case: Judgment affirmed.